COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Cause No. 01-12-01082-CV; In re H.L.B., T.K.B., and C.L.B.
          On Appeal from the 313th District Court of Harris County, Texas
          Trial Court Cause No. 2010-01752J

         On March 15, 2013, Julie A. Ketterman, counsel for appellant, filed in this Court a “Third
Motion to Extend the Deadline for Filing Appellant’s Brief.” In support of her request, counsel
references other professional obligations such as an appellate brief due in February, “several
multi-day hearings in other family law cases,” and preparation for a jury trial. Ketterman further
states that she “has nearly completed researching and preparing her brief.”

       Appellant’s motion for a third extension of time for an additional thirty days to file
appellant’s brief is denied. Appellant is ordered to file her brief by 5:00 p.m. on March 27, 2013.
If appellant’s brief is not filed, we will abate the appeal for the appointment of new appellate
counsel.

       Judge’s signature: /s/ Terry Jennings
                           Acting individually         ☐ Acting for the Court

       Panel consists of:

       Date: March 19, 2013




                                                1